NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
                ARIZONA COURT OF APPEALS
                                  DIVISION ONE


      In re the Marriage of: APRIL M. MCNEIL, Petitioner/Appellee,

                                          v.

                  STEVEN C. GOFF, Respondent/Appellant.

                              No. 1 CA-CV 13-0069
                               FILED 2-27-2014


           Appeal from the Superior Court in Maricopa County
                          No. FC2011-091259
                  The Honorable Boyd W. Dunn, Judge

                                    AFFIRMED


                                    COUNSEL

Steven C. Goff, Queen Creek
Respondent/Appellant




                        MEMORANDUM DECISION

Presiding Judge Andrew W. Gould delivered the decision of the Court, in
which Judge Peter B. Swann and Judge Jon W. Thompson joined.


G O U L D, Judge:
                            MCNEIL v. GOFF
                           Decision of the Court

¶1           Steven C. Goff (“Father”) appeals from the family court’s
post-decree order denying his request to change final legal decision-
making authority regarding his children’s education from April M.
McNeil (“Mother”) to Father. For the reasons that follow, we affirm.

                             BACKGROUND

¶2             During their marriage, the parties had two children, one
born in 2006, and the other in 2007. The court entered a dissolution decree
in August 2012 (“Decree”). Upon considering the “agreement of the
parties” and the statutory best-interest factors under Arizona Revised
Statutes (“A.R.S.”) section 25-403 (2012),1 the family court awarded the
parties joint legal custody of the children and equal parenting time. For
parental decisions regarding “major issues” on which the parties
disagreed despite good-faith best efforts to reach a consensus, the Decree
vested Father with final decision-making authority as to children’s
medical matters, and Mother was given final decision-making authority
“regarding the education of [the] children.”

¶3            Ten days after the Decree was filed, Father filed the first of a
series of motions asserting:

       [Mother] has attempted to withdraw [the] children from . . .
       their current school[] and enroll them in another school
       without mutual consent or following the procedures set
       forth in the [D]ecree[.] [Mother] has provided less than 24hrs
       notice of the change without attempting a consensus
       decision, acting in good faith, or consideration for the best
       interest of the children.

       [Mother’s] first mention of the potential school change was
       on the 24th of August 2012, only a few days after the parties
       to these proceedings had received the [D]ecree. The decision
       is not in the best interest of the children and is being
       executed solely as a retaliatory and vindictive measure by
       [Mother].


1      The statute was materially amended effective January 1, 2013. See
2012 Ariz. Sess. Laws, Ch. 309, § 5 (2nd Reg. Sess.). We therefore cite the
version in effect when the court issued the Decree and the subsequent
orders at issue in this case.




                                      2
                          MCNEIL v. GOFF
                         Decision of the Court

Father requested the court “remove decision-making authority [regarding
the children’s education] from the Mother [and appoint] a parenting
coordinator in order to avoid further Court filings.”

¶4          After the parties completed briefing the issue, the court
summarized their respective positions as follows:

      Father’s position is that Mother made a unilateral choice to
      change the children’s school in violation of “Father’s
      parental rights and not in the best interests of the children
      and therefore against the wishes of the Father.” Father
      alleges that the change resulted in the children attending an
      inferior school for Mother’s “self-serving reasons.” Father
      argues that Mother made the decision immediately after
      receiving the final decisions of the Court and made no
      attempt in receiving input from Father and putting forth her
      best efforts in reaching a consensus. Father claims that the
      children are unhappy at the new school and miss their
      friends.

      Mother argues that Father, “without, acquiescence or
      involvement of the Mother” had put the children in [the
      previous school], a charter school, prior to their divorce
      which was approximately ten (10) miles away from Mother’s
      residence and forty (40) miles from Father’s place of
      employment. Mother states that she had opposed Father’s
      initial decision and [he] would have placed them in the
      school again without her involvement. Mother claims that
      the quality of the [new public] school is similar and by
      having the school closer to her residence and work, Mother
      will be able to respond to the children’s needs at school
      without delay. Mother claims that [t]he children are doing
      well at their new school.

¶5           Without holding a hearing, the court subsequently made the
following findings and orders by an unsigned minute entry dated
November 19, 2012 (“November 19 Orders”):

      THE COURT FINDS that the parties’ minor children are
      currently in kindergarten and first grade, that both schools
      offer a good education for such level of schooling, and that
      they were at their previous school for such a short duration
      that the effects of the relocation should be minimal.



                                   3
                             MCNEIL v. GOFF
                            Decision of the Court

       THE COURT FURTHER FINDS that even though the
       parties had minimal discussion prior to the move itself,
       Mother believed she had the authority to make a decision
       prior to the start of school that occurred shortly after the
       entrance of the Decree in this matter.

       THE COURT FURTHER FINDS that upon the review of the
       emails between the parties regarding the issue of the school
       relocation exchanged between the parties, a consensus
       decision is not possible and that the parties are unable to
       agree with this issue. Father is especially uncompromising
       with his opinions.

       ...

       IT IS FURTHER ORDERED affirming Mother’s recent
       decision with regard to the children’s school location and
       that the children shall remain [there].

¶6            Father filed a notice of appeal on December 21, 2012.
Because the November 19, 2012 minute entry was unsigned and therefore
not final and appealable, this court suspended the appeal and revested
jurisdiction in the family court pursuant to Eaton Fruit Co. v. California
Spray-Chemical Corp., 102 Ariz. 129, 130, 426 P.2d 397, 398 (1967), so Father
could apply for a signed order. On May 13, 2013, the family court entered
a signed nunc pro tunc order mirroring the substance of the unsigned
November 19, 2012 minute entry. We have jurisdiction pursuant to A.R.S.
§ 12-2101(A)(2), (4) (West 2014); see Williams v. Williams, 228 Ariz. 160, 264
P.3d 870 (App. 2011) (addressing appealability of post-decree orders).

                                DISCUSSION

¶7             As a preliminary matter, we note that Father‘s opening brief is
deficient. It does not contain, as required by Arizona Rule of Civil Appellate
Procedure 13(a)(1)-(6), a table of contents, a table of citations, a statement of
the case, citations to the record to support factual assertions, citations to
authority to support the arguments raised, or the applicable standard of
review. Father also fails to clearly state the issues on appeal. ARCAP
13(a)(5). The failure to comply with the briefing requirements may be
sufficient cause for dismissal. Clemens v. Clark, 101 Ariz. 413, 414, 420 P.2d
284, 285 (1966). However, we prefer, if possible, to decide each case on its
merits rather than dismissing actions summarily based upon procedural
grounds. Drees v. Drees, 16 Ariz. App. 22, 23, 490 P.2d 851, 852 (1971).



                                       4
                             MCNEIL v. GOFF
                            Decision of the Court

¶8             On the other hand, Mother did not file an appellate brief.
We could treat the failure to file an answering brief as a confession of error
by Mother, but in our discretion we choose to address the merits “because
a child’s best interests are involved.” See In re Marriage of Diezsi, 201 Ariz.
524, 525, ¶ 2, 38 P.3d 1189, 1190 (App. 2002); see generally ARCAP 15(c).

¶9            Father’s arguments on appeal consist of general and
unsubstantiated assertions suggesting that Mother’s decision to change
schools was not in the children’s best interest. Father does not argue the
court, in issuing the November 19 Orders, was required to specifically
address the statutory best-interest factors in § 25-403. Rather, he merely
asserts as a general matter that the court ignored the children’s best
interests.

¶10            Father primarily contends the new school is educationally
inferior to the previous one, and he claims Mother changed schools only
for her own convenience. Father also argues the school relocation
“substantially compromises the purposes and value in [Father’s]
maintaining the familial residence.” He further asserts that he should be
the “primary residential parent” because he is “more available” to the
children than Mother, and that his decision-making would result in more
“stability” for the children’s education. Finally, Father asserts the “school
change unilaterally modified the holiday schedule ordered by the
Court[,]” the court is biased towards Mother, and the new school’s staff
and faculty treat him unfairly. In connection with these arguments, Father
does not refer to evidence in the record to support his factual assertions,
and he provides no legal authority to corroborate his assertion that the
court committed reversible error.

¶11            We reject the contention that the family court failed to
consider the children’s best interests. See Borg v. Borg, 3 Ariz. App. 274,
277, 413 P.2d 784, 787 (1966) (“[T]he primary consideration in custody
cases is the welfare and best interests of the children.”). In addressing
Father’s primary objection to the school relocation, the court found that
the “effects of the [school] relocation should be minimal” based on the
children’s young ages, the short duration of their attendance at their
previous school, and because both the previous and current schools “offer
a good education for such level of schooling[.]” This finding addressed
the most relevant factor in terms of the children’s school relocation – the
effect the relocation would have on the children’s “adjustment to home,
school and community.” A.R.S. § 25-403(A)(4).




                                      5
                           MCNEIL v. GOFF
                          Decision of the Court

¶12           We conclude, on the record before us, that the family court
properly considered the best interests of the children, and that it did not
abuse its discretion in denying Father’s request to change legal decision-
making authority regarding the children’s education. See Christopher K. v.
Markaa S., 233 Ariz. 297, 300, ¶ 15, 311 P.3d 1110, 1113 (App. 2013) (“We
review the superior court’s decision on child custody for abuse of
discretion.”). Father’s disagreement with the court’s assessment of the
facts in reaching its conclusion does not mandate a contrary result. See
Hurd v. Hurd, 223 Ariz. 48, 52, ¶ 16, 219 P.3d 258, 262 (App. 2009)
(explaining that the trier of fact is in the best position to weigh the
evidence); Brown v. U.S. Fid. & Guar. Co., 194 Ariz. 85, 93 ¶ 50, 977 P.2d
807, 815 (App. 1998) (rejecting assertions made without supporting
argument or citation to authority).

                             CONCLUSION

¶13          The family court’s November 19 Orders are affirmed.




                                        :mjt




                                    6